Citation Nr: 0501937	
Decision Date: 01/27/05    Archive Date: 02/07/05

DOCKET NO.  99-10 245	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen the veteran's service connection claim for 
schizophrenia.  

2.  Entitlement to a disability rating in excess of 30 
percent for post traumatic stress disorder.  


REPRESENTATION

Appellant represented by:	Arkansas Department of 
Veterans Affairs


ATTORNEY FOR THE BOARD

Thomas D. Jones, Counsel



INTRODUCTION

The veteran served on active duty between August 1965 to 
September 1977.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1998 rating decision of a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA), which found no new and material evidence had been 
submitted to reopen the veteran's claim for service 
connection for schizophrenia.  The veteran responded by 
filing a September 1998 Notice of Disagreement, and was sent 
a December 1998 Statement of the Case.  He then filed a March 
1999 VA Form 9, perfecting his appeal of this issue.  

This appeal also arises from a December 1999 rating decision 
which denied the veteran a disability rating in excess of 30 
percent for his post traumatic stress disorder.  He responded 
by filing a January 2000 Notice of Disagreement regarding 
this determination, and was sent a July 2000 Statement of the 
Case by the RO.  He then filed a September 2000 VA Form 9, 
perfecting his appeal of this issue.  


FINDINGS OF FACT

1.  VA has given the veteran all required notice, and has 
rendered all required assistance.  

2.  In a January 1996 decision, the Board denied the 
veteran's claim for service connection for schizophrenia, and 
the veteran did not appeal this determination.  

3.  The evidence submitted since the January 1996 denial of 
the veteran's claim for service connection for schizophrenia 
does not bear directly and substantially upon the specific 
matter under consideration and is not, by itself or in 
connection with evidence previously assembled, so significant 
that it must be considered in order to fairly decide the 
merits of that claim.  

4.  The veteran's post traumatic stress disorder does not 
cause reduced reliability and productivity due to such 
symptoms as flattened affect; abnormal speech; panic attacks 
more than weekly; difficulty understanding complex commands; 
or impairment of memory, judgment, or abstract thinking.


CONCLUSIONS OF LAW

1.  The Board's January 1996 decision denying service 
connection for schizophrenia is final.  38 U.S.C.A. §§ 5108, 
7104 (West 2002); 38 C.F.R. § 3.156 (2004).  

2.  Evidence submitted since the Board's January 1996 
decision is not new and material with respect to the claim 
for service connection for schizophrenia, and the claim for 
that benefit may not be reopened.  38 U.S.C.A. § 5108 (West 
2002); 38 C.F.R. §§ 3.102, 3.156(a) (2004).  

3.  The criteria for the award of a disability rating in 
excess of 30 percent for the veteran's post traumatic stress 
disorder have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 
2002); 38 C.F.R. §§ 3.102, 3.321, 4.3, 4.7, 4.130, Diagnostic 
Code 9411 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As an initial matter, the Board notes that during the 
pendency of this claim, the Veterans Claims Assistance Act of 
2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5106, 5107, 5126 (West 2002), was enacted.  It 
essentially eliminates the requirement that a claimant submit 
evidence of a well-grounded claim.  The law also provides 
that VA will assist a claimant in obtaining evidence 
necessary to substantiate a claim, but is not required to 
provide assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  There are also new notification provisions 
contained in this law which require VA to notify the claimant 
and the claimant's representative, if any, of any 
information, and any medical or lay evidence, not previously 
provided to the Secretary that is necessary to substantiate 
the claim.  Regulations implementing the VCAA are codified at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326.  

In this case, the RO has had an opportunity to consider the 
claims on appeal in light of the above-noted change in the 
law, and the requirements of the new law and regulations have 
been satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002) (addressing the duties imposed by 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159).  By virtue of the December 1998 and 
July 2000 Statements of the Case, the various Supplemental 
Statements of the Case, and the October 2001, August 2003, 
and April 2004 RO letters to the veteran notifying him of the 
VCAA, he has been advised of the laws and regulations 
governing the claims on appeal and the evidence that he must 
supply and the evidence that VA would attempt to obtain.  In 
this way, he may be considered advised to submit any 
pertinent evidence in his possession.  The veteran has 
reported that he receives medical care at the VA medical 
centers in Shreveport, LA, and Texarkana, AR, and these 
records were obtained.  Government medical records have also 
been obtained from the Social Security Administration.  
Private medical records have been obtained from the Southwest 
Arkansas Counseling Center and Living Hope Hospital.  The 
veteran has not otherwise identified any additional evidence 
not already associated with the claims folder that is 
obtainable.  Finally, he has been afforded recent VA medical 
examinations in conjunction with his claims; for these 
reasons, his appeals are ready to be considered on the 
merits.  

Also, the Board has considered the U.S. Court of Appeals for 
Veterans Claims' (Court) holding in Pelegrini v. Principi 
[U.S. Vet. App. 01-944 (June 24, 2004)], in which the Court 
held that 38 U.S.C.A. § 5103(a) requires VA to provide notice 
to the claimant and the claimant's representative, if any, of 
any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim before any initial unfavorable agency 
of original jurisdiction decision.  In the present case, the 
RO initially considered the claims on appeal prior to the 
passage of the VCAA and the modifications to 38 U.S.C. 
§ 5103(a) therein.  Subsequent to that initial decision and 
the passage of the VCAA, the RO provided notice to the 
veteran of the laws and regulations governing the claims on 
appeal and the evidence that he must supply and the evidence 
that VA would attempt to obtain, as has already been 
discussed above.  Finally, the veteran's claim was 
reconsidered on several occasions, most recently in June 
2004, in light of the additional development performed 
subsequent to August 1998.  Therefore, the Board finds no 
evidence of prejudicial error in proceeding to a decision on 
the merits in the present case.  See Bernard v. Brown, 4 Vet. 
App. 384, 392-94 (1993); see also Conway v. Principi, 353 
F.3d 1369 (Fed. Cir. 2004) (holding that the Court must take 
due account of the 38 U.S.C.A. § 7261(b) rule of prejudicial 
error when considering VA compliance with the VCAA).  

I. New and material evidence - Schizophrenia

The veteran seeks to reopen his service connection claim for 
schizophrenia.  This claim was last denied by the RO in 
January 1991 and by the Board in a January 1996 decision.  
The veteran did not initiate a timely appeal of this 
decision, and it became final.  38 U.S.C.A. § 7104 (West 
2002).  

Under applicable criteria, a claim that is the subject of a 
prior final denial may be reopened if new and material 
evidence is received with respect to that claim.  If the 
claim is thus reopened, it will be reviewed on a de novo 
basis, with consideration given to all the evidence of 
record.  38 U.S.C.A. §§ 5108, 7105 (West 2002); Evans v. 
Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. 
App. 140 (1991).  For applications to reopen received prior 
to August 29, 2001, as is the case here, new and material 
evidence means evidence not previously submitted to agency 
decisionmakers which bears directly and substantially upon 
the specific matter under consideration, which is neither 
cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156(a) (2004); 
see Hodge v. West, 155 F.3d 1356 (Fed. Cir. 1998).  

The evidence that is considered to determine whether new and 
material evidence has been received is the evidence received 
since the last final disallowance of the appellant's claim on 
any basis.  Evans v. Brown, 9 Vet. App. 273 (1996).  This 
evidence is presumed credible for the purposes of reopening 
the appellant's claim, unless it is inherently false or 
untrue, or if it is in the nature of a statement or other 
assertion, it is beyond the competence of the person making 
the assertion.  Duran v. Brown, 7 Vet. App. 216 (1995); 
Justus v. Principi, 3 Vet. App. 510 (1992); see also 
Robinette v. Brown, 8 Vet. App. 69 (1995).  

When the Board originally considered the veteran's service 
connection claim in January 1996, it found no evidence that 
the veteran's schizophrenia had manifested during military 
service or within a year thereafter.   

Subsequent to the Board's January 1996 decision, the veteran 
has submitted voluminous VA and private medical treatment 
records.  He has also been awarded service connection for 
post traumatic stress disorder.  The veteran's private and VA 
medical records confirm a current diagnosis of schizophrenia, 
for which the veteran has been prescribed medication and 
counseling.  The Board notes that this evidence is new, in 
that it was not of record at the time of the January 1996 
denial, but it is not material, since evidence regarding a 
current diagnosis of schizophrenia was already before VA at 
the time of the prior final denial.  (The Board's January 
1996 decision explicitly noted that a December 1990 VA 
psychiatric examination resulted in a diagnosis of chronic 
paranoid schizophrenia.)  Therefore, submission of additional 
evidence which merely confirms facts already acknowledged by 
VA in 1996 is not material to the veteran's pending claim.  
None of the evidence submitted by the veteran or obtained by 
VA suggests his schizophrenia began during military service, 
or manifested within a year thereafter.  Therefore, it is not 
new and material evidence.  

The veteran's own contentions that his schizophrenia first 
manifested during military service are also not new and 
material evidence.  As a layperson, his statements regarding 
medical causation, etiology, and diagnosis do not constitute 
new and material which is binding on the Board.  See Moray v. 
Brown, 5 Vet. App. 211 (1993).  The Board also observes that 
the veteran's current contentions are essentially similar to 
those considered and rejected by the Board in the 1996 denial 
and are thus not new, but are cumulative and redundant.  

In conclusion, the veteran has not submitted new and material 
evidence to reopen his claim for service connection for 
schizophrenia.  In the absence of the submission of new and 
material evidence, his application to reopen this claim must 
be denied.  

II. Increased rating - Post traumatic stress disorder

The veteran seeks a disability rating in excess of 30 percent 
for his service-connected post traumatic stress disorder.  
Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by the schedule for 
rating disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 
C.F.R. Part 4 (2004).  In order to evaluate the level of 
disability and any changes in condition, it is necessary to 
consider the complete medical history of the veteran's 
condition.  Schafrath v. Derwinski, 1 Vet. App. 589, 594 
(1991).  However, where an increase in the level of a 
service-connected disability is at issue, the primary concern 
is the present level of disability.  Francisco v. Brown, 7 
Vet. App. 55 (1994).  In cases in which a reasonable doubt 
arises as to the appropriate degree of disability to be 
assigned, such doubt shall be resolved in favor of the 
veteran.  38 C.F.R. § 4.3 (2004).  Where there is a question 
as to which of two evaluations shall be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
38 C.F.R. § 4.7 (2004).  

The veteran has attributed a variety of symptoms to his 
service-connected post traumatic stress disorder.  The Board 
also notes that the veteran has been diagnosed with chronic 
paranoid schizophrenia, and this disability is not service-
connected.  When assessing the degree of impairment resulting 
from a service connected disability, the "use of 
manifestations not resulting from service-connected disease 
or injury in establishing the service-connected evaluation . 
. . [is] to be avoided."  38 C.F.R. § 4.14 (2003).  
Nevertheless, "when it is not possible to separate the 
effects of the [service connected disability and the non-
service connected disability], VA regulations at 38 C.F.R. 
§ 3.102, which require that reasonable doubt on any issue be 
resolved in the appellant's favor, clearly dictate that such 
signs and symptoms be attributed to the service connected 
condition." 61 Fed. Reg. 52698 (Oct. 8, 1996); see also 
Mittleider v. West, 11 Vet. App. 181, 182 (1998).  To the 
extent possible, the Board will consider only that degree of 
disability resulting from the veteran's service-connected 
post traumatic stress disorder.

The veteran's post traumatic stress disorder is currently 
rated under Diagnostic Code 9411, which in turn refers to the 
general schedule for psychiatric disability.  Under this 
schedule, a 50 percent rating is assigned for occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  

The rating criteria provide that a 70 percent rating be 
granted for occupational and social impairment, with 
deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as: suicidal ideation; obsessive rituals which interfere with 
routine activities; speech intermittently illogical, obscure, 
or irrelevant; near-continuous panic or depression affecting 
the ability to function independently, appropriately and 
effectively; impaired impulse control (such as unprovoked 
irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or a work-like setting), and; inability to establish and 
maintain effective relationships. 

The veteran underwent VA psychiatric examination in June 
1999.  The claims file was reviewed in conjunction with the 
examination.  His schizophrenia was noted to have begun 
around 1990, when it was first diagnosed.  Since that time, 
the veteran had exhibited delusional behavior, with claims of 
persecution at the hands of the government, his family, and 
others.  He had three children, but was currently divorced, 
with virtual social isolation due to mistrust of other 
people.  He also reported nightmares and hearing voices.  He 
stated he lived alone, on a farm he inherited.  

On objective observation, he was appropriately groomed and 
dressed, with full orientation.  His memory was intact, and 
his speech was logical and goal-directed.  No impairment of 
thought processes was observed, and he denied a history of 
panic attacks.  The examiner noted the veteran's reports of 
auditory and visual hallucinations.  Prior diagnoses of both 
post traumatic stress disorder and paranoid schizophrenia 
were confirmed.  The examiner assigned an overall Global 
Assessment of Functioning (GAF) score of 35.  If considered 
based on post traumatic stress disorder alone, the examiner 
found a GAF score of 60, indicative of moderate impairment, 
was warranted.  The Global Assessment of Functioning is a 
scale reflecting the subject's psychological, social, and 
occupational functioning.  Carpenter v. Brown, 8 Vet. 
App. 240 (1995).  A GAF of 51-60 indicates moderate symptoms 
(e.g., flat affect and circumstantial speech, occasional 
panic attacks) or moderate difficulty in social, 
occupational, or school functioning (few friends, conflicts 
with peers or co-workers).  See American Psychiatric 
Association's Diagnostic and Statistical Manual for Mental 
Disorders (DSM- IV) (4th Ed.).  

A GAF score of 31 to 40 signifies some impairment in reality 
testing or communication, or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking, or mood (e.g., where a depressed man avoids 
friends, neglects family, and is not able to work).  See 
American Psychiatric Association: Diagnostic and Statistical 
Manual of Mental Disorder (DSM-IV), (4th ed.).  The veteran 
was considered unemployable.  

Because the veteran has been diagnosed with two psychiatric 
disabilities, and only one such disability has been awarded 
service connection, he was referred for a second special VA 
psychiatric examination in June 2002 in order to determine 
the degree of impairment resulting solely from his service-
connected disability.  His claims folder was reviewed by the 
examiner in conjunction with the examination.  A history of 
psychiatric symptoms beginning in approximately 1990 was 
noted, with diagnoses including delusional disorder, 
schizophrenia, and post traumatic stress disorder.  Past drug 
and alcohol abuse was also noted, and the veteran admitted 
continued use of alcohol and marijuana.  

On objective examination, the veteran displayed such signs 
and symptoms of psychosis as paranoid thinking, auditory and 
visual hallucinations, and ideas of reference.  Review of the 
record indicated the veteran had displayed such psychotic 
symptoms on a regular basis over the past several years.  The 
veteran stated that local organizations, the government, and 
his family had been persecuting him.  He stated he last 
worked in approximately 1988 and the examiner, after 
reviewing the medical evidence, stated "[s]chizophrenia 
likely was the major, if not almost total contribution" to 
the veteran's unemployment.  

The veteran had three children, but does not appear to be 
close with any of them.  His social relationships were 
hampered by his paranoid beliefs.  He denied any suicidal 
intent, but did report being "attacked" by others.  He 
admitted homicidal thoughts toward those seeking to hurt him.  
The veteran's hygiene was marginal, but he was appropriately 
dressed.  He spoke loudly, with obvious pressure.  He was 
fully oriented, but his remote memory seemed impaired.  His 
primary affect was mild anger and suspiciousness.  He denied 
obsessive or ritualistic behavior.  He also denied any 
impaired impulse control, and reported fair sleep.  He 
reported thinking about Vietnam "a lot", but the examiner 
concluded that the veteran's "active psychosis" interfered 
with a more complete assessment of the veteran's post 
traumatic stress disorder symptoms.  Because the veteran 
admitted to practically every symptom asked him, he was not 
considered a reliable historian.  Overall, post traumatic 
stress disorder seemed "to play a very minor role at this 
point."  Prior diagnoses of post traumatic stress disorder 
and paranoid schizophrenia were both confirmed.  The examiner 
assigned an Global Assessment of Functioning (GAF) score of 
33, with a GAF score of 60 for the veteran's post traumatic 
stress disorder alone.  

More recently, the veteran has continued to receive VA and 
private psychiatric treatment for his disorders.  On his most 
recent treatment note of May 2004, he reported ongoing 
alcohol and marijuana use, in order to "contact the 
spirits."  He was otherwise, calm, cooperative, logical, and 
coherent.  He was last hospitalized in February 2004, when he 
was accepted as an inpatient at a private facility after 
threatening violence toward others.  Questionable compliance 
with his psychiatric medications was noted.  According to the 
discharge summary from the private hospital where the veteran 
was treated, the only diagnosis made at that time was 
schizophrenia, paranoid type.  He was also hospitalized for 
several days at a VA medical center in November 2003, after 
complaining of paranoia and substance abuse.  He was treated 
and released, to be followed on an outpatient basis.   

After reviewing the totality of the record, the Board finds 
that a disability rating in excess of 30 percent is not 
warranted for the veteran's post traumatic stress disorder.  
While the veteran displays symptomatology of such severity so 
as to be described as unemployable in June 1999, the majority 
of his impairment has been attributed to his nonservice-
connected paranoid schizophrenia.  On both his most recent 
hospitalizations in November 2003 and February 2004, 
schizophrenia was the primary admitting diagnosis, and in 
February 2004, post traumatic stress disorder was not even 
noted.  Additionally, VA examiners in June 1999 and June 2002 
characterized his impairment due to post traumatic stress 
disorder alone as no more than moderate, with the majority of 
his symptoms resulting from his schizophrenia.  

As was noted above, a 50 percent rating requires occupational 
and social impairment with reduced reliability and 
productivity due to such symptoms as: flattened affect; 
circumstantial, circumlocutory, or stereotyped speech; panic 
attacks more than once a week; difficulty in understanding 
complex commands; impairment of short- and long-term memory 
(e.g., retention of only highly learned material, forgetting 
to complete tasks); impaired judgment; impaired abstract 
thinking; disturbances of motivation and mood; and, 
difficulty in establishing and maintaining effective work and 
social relationships.  While the veteran has not worked for 
more than 15 years, and is socially isolated, these symptoms 
have been attributed to his schizophrenia, and not his post 
traumatic stress disorder.   Although the veteran has in fact 
displayed most of these symptoms during the course of this 
claim, the majority of them have not been attributed to his 
post traumatic stress disorder.  When he was most recently 
examined in June 2002, the examiner stated post traumatic 
stress disorder seemed "to play a very minor role at this 
point."  Because the preponderance of the evidence indicates 
the veteran's chronic schizophrenia is the primary cause of 
his impairment, a disability rating in excess of 30 percent 
is not warranted.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4, whether or not they were raised by the veteran.  The 
evidence discussed herein does not show that the service 
connected disability at issue presents such an unusual or 
exceptional disability picture as to render impractical the 
application of the regular schedular standards.  In 
particular, the veteran's post traumatic stress disorder has, 
in and of itself, required no recent or extended periods of 
hospitalization since the initiation of this appeal, and is 
not shown by the evidence to present marked interference with 
employment in and of itself, as the veteran continues to be 
unemployable due to his schizophrenia; no medical expert has 
stated the veteran's post traumatic stress disorder prevents 
employment.  Therefore, the assignment of an extraschedular 
evaluation under 38 C.F.R. § 3.321(b) is not warranted.  The 
veteran has not otherwise submitted evidence tending to show 
that his service-connected disability is unusual, or causes 
marked interference with work other than as contemplated 
within the schedular provisions discussed herein.  

In conclusion, the preponderance of the evidence is against a 
disability rating in excess of 30 percent for the veteran's 
post traumatic stress disorder.  As a preponderance of the 
evidence is against the award of an increased rating, the 
benefit of the doubt doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b) (West 2002); Ortiz 
v. Principi, 274 F.3d 1361 (Fed. Cir. 2001); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).










	(CONTINUED ON NEXT PAGE)


ORDER

Having submitted no new and material evidence, the veteran's 
application to reopen his service connection claim for 
schizophrenia is denied.  

Entitlement to a disability rating in excess of 30 percent 
for the veteran's post traumatic stress disorder is denied.  


	                     
______________________________________________
	MICHAEL E. KILCOYNE
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


